Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00120-CV

                      IN THE INTEREST OF R.A.G.C., et al., Children

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-00860
                        Honorable Martha B. Tanner, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the case is REMANDED to the trial court for entry of an agreed judgment. Costs
of the appeal are taxed against the appellant. The Clerk of this court is ORDERED to issue the
mandate immediately upon issuance of this opinion and judgment.

       SIGNED November 19, 2014.


                                               _________________________________
                                               Rebeca C. Martinez, Justice